Exhibit 10.1


 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of this 30th day of
April, 2012 (this “First Amendment”), by and between LIFETIME BRANDS, INC., a
Delaware corporation (the "Employer"), and JEFFREY SIEGEL (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Employer and the Executive entered into an Employment Agreement
dated as of May 2, 2006, effective as of January 1, 2006, as amended by a first
and second agreement (collectively, the “Predecessor Agreement”);
 
WHEREAS, the Employer and Executive entered into a new Employment Agreement
dated as of March 4, 2011, effective as of January 1, 2011 (the “New
Agreement”), to replace the Predecessor Agreement; and
 
WHEREAS, the Predecessor Agreement contained, in Section 3(a) thereof, and New
Agreement contains, in Section 4(a) thereof, a provision limiting payments
thereunder to the amount deductible under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Cut-Back Provisions”); and
 
WHEREAS, the Employer and the Executive desire to eliminate the Cut-Back
Provisions.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.   Amendment.  The Cut-Back Provision in each of the Predecessor Agreement and
the New Agreement are hereby deleted as if such provision was never contained
therein.
 
2.   No Other Modification or Amendment.  Except as specifically provided
herein, the Predecessor Agreement and New Agreement are not modified or amended
in any other respect.
 
3.   Governing Law.  This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York (determined without regard to
the choice of law provisions thereof), and the parties consent to jurisdiction
in the United States District Court for the Southern District of New York.
 
4.   Counterparts.  This First Amendment may be executed by the parties hereto
in counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.
 
 
 

 
LIFETIME BRANDS, INC.
         
By:
/s/ Ronald Shiftan
 
   
Ronald Shiftan
   
Vice Chairman of the Board of Directors,
Chief Operating Officer and Director
              EXECUTIVE                By:  /s/ Jeffrey Siegel       Jeffrey
Siegel 

 
 
                                                                 


 